DETAILED ACTION
This Office action is in response to Applicant’s amendment and request for reconsideration filed on June 22, 2021. 
Claims 1, 2, 6-10, 12-13, 17-22, and 24 are pending.


Allowable Subject Matter
Claims 1, 2, 6-10, 12-13, 17-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Frattesi et al. (DE 102016203095), which is representative of the prior art at the earliest effective filing date of Applicant’s claimed invention, describes the invention as previously claimed, as noted in the Office Action dated April 15, 2021. However, Frattesi fails to teach or render obvious, prior to the earliest effective filing date of the claimed invention, “wherein the location data is acquired by at least one sensor, wherein the at least one sensor is designed to acquire one or more of the following parameters i) to vi): i) light intensity; ii) acoustic signal; iii) conductivity; iv) acceleration; v) temperature; and/or vi) signal strength or signal attenuation.”
	Moreover, although Tanaka (US 2016/0312393) teaches an electronic device that uses various sensors including, inter alia, an acceleration sensor, a gryo sensor, and temperature sensor to detect whether or not the device is located in a household appliance/washing machine (see ¶0214-215), Tanaka does not anticipate or render obvious, prior to the earliest effective filing date of the claimed invention, in the specific combinations and manner recited within the claims, the electronic device comprising “a dosing device or a physical treatment device”.
	Finally, although Bastigkeit (US 2012/0222712), cited in the International Search Reported issued in International Application No. PCT/EP2019/050319, discloses the use of light pulses for communicating with a dispenser located within a household appliance (see abstract), Bastigkeit is not seen to teach or render obvious, prior to the earliest effective filing date of the claimed invention, in the specific combinations and manner recited within the claims, the features of:
	“acquiring location data indicative of a location of a device which is placed in a household appliance comprising liquid and/or gas, wherein the device is a dosing device or a physical treatment device;
	determining treatment chamber data indicative of a conclusion as to whether or not the device is placed in a treatment chamber of the household appliance, wherein the treatment chamber data is determined at least partially based on the location data; and
	outputting or causing output of the treatment chamber data, 
wherein the location data is acquired by at least one sensor, wherein the at least one sensor is designed to acquire one or more of the following parameters i) to vi):
		i) light intensity;
		ii) acoustic signal;
		iii) conductivity;
		iv) acceleration;
		v) temperature; and/or
		vi) signal strength or signal attenuation.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) A method performed by at least one device, comprising:
acquiring location data indicative of a location of a device which is placed in a household appliance comprising liquid and/or gas, wherein the device is a dosing device or a physical treatment device;
determining treatment chamber data indicative of a conclusion as to whether or not the device is placed in a treatment chamber of the household appliance, wherein the treatment chamber data is determined at least partially based on the location data; and
outputting or causing output of the treatment chamber data, 
wherein the location data is acquired by at least one sensor, wherein the at least one sensor is designed to acquire one or more of the following parameters i) to vi):
		i) light intensity;
		ii) acoustic signal;
		iii) conductivity;
		iv) acceleration;
		v) temperature; and/or
		vi) signal strength or signal attenuation.

11. (Canceled).

12. (Currently Amended) The method according to Claim [[11]] 1, wherein the method is further at least partially performed by a server.

13. (Currently Amended) A device configured to perform a method
comprising:
	a processor that implements a computer program comprising one or more program instructions that cause the processor to execute the method steps of:
acquiring location data indicative of a location of the device which is placed in a household appliance comprising liquid and/or gas, wherein the device is a dosing device or a physical treatment device;
determining treatment chamber data indicative of a conclusion as to whether or not the device is placed in a treatment chamber of the household appliance, wherein the treatment chamber data is determined at least partially based on the location data; and
outputting or causing output of the treatment chamber data, wherein the location data is acquired by at least one sensor, 
wherein the at least one sensor is designed to acquire one or more of the following parameters i) to vi):
		i) light intensity;
		ii) acoustic signal;

		iv) acceleration;
		v) temperature; and/or
		vi) signal strength or signal attenuation.

14. (Canceled).

17. (Currently Amended) A method performed by at least one device, comprising: 
acquiring location data indicative of a location of a device which is placed in a household appliance comprising liquid and/or gas, wherein the device is a dosing device or a physical treatment device; 
4
determining treatment chamber data indicative of a conclusion as to whether or not the device is placed in a treatment chamber of the household appliance, wherein the treatment chamber data is determined at least partially based on the location data; and 
outputting or causing output of the treatment chamber data, wherein the location data is representative of signal strength from one or more wireless communication networks, wherein the signal strength is acquired based on signals transmitted from the one or more wireless communication networks.

23. (Canceled).

Currently Amended) The method according to Claim [[23]] 17, wherein the method is further at least partially performed by a server.

Authorization for this examiner’s amendment was given in a telephone interview with Paul D. Amrozowicz (Reg. No. 45,264) on September 03, 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441